EXHIBIT 10.1
Named Executive Officer Salary and Bonus Arrangements for 2016
Base Salaries
The base salaries for fiscal 2016, which are effective as of June 30, 2016, for
the executive officers (the "named executive officers") of Southern Missouri
Bancorp, Inc. (the "Company") who will be named in the compensation table that
will appear in the Company's upcoming 2016 Annual Meeting proxy statement are as
follows:
Name and Title
 
Base Salary
 
Greg A. Steffens
President and Chief Executive Officer, Southern Missouri Bancorp, Inc., and
Southern Bank
 
$
350,000
 
Matthew T. Funke
Chief Financial Officer, Southern Missouri Bancorp, Inc., and Southern Bank
 
$
200,000
 
Kimberly A. Capps
Chief Operations Officer, Southern Missouri Bancorp., Inc. and Southern Bank
 
$
150,000
 
William D. Hribovsek
Chief Lending Officer, Southern Missouri Bancorp., Inc. and Southern Bank
 
$
250,000
 
Lora L. Daves
Chief Credit Officer, Southern Missouri Bancorp., Inc. and Southern Bank
 
$
155,000
 

Description of 2016 Bonus Arrangement
The Company does not have a formal cash bonus plan in place for named executive
officers. For fiscal 2016, fiscal 2015, and fiscal 2014, all executive officers
received cash bonuses. In determining the amount of cash bonuses to award, the
compensation committee and board of directors primarily consider the Company's
results in comparison to business plan targets for such measures as return on
equity, earnings per share growth, net interest margin, noninterest income, and
noninterest expense, as well as accomplishment of strategic objectives such as
growth, entry to new markets, capitalization, and other factors.
Additional information about the 2016 bonus compensation is incorporated herein
by reference from the Company's definitive proxy statement for its Annual
Meeting of Stockholders to be held in October 2016, a copy of which will be
filed not later than 120 days after the close of the fiscal year.